IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                  No. 80447-2-I
                       Respondent,
                                                  DIVISION ONE
               v.
                                                  UNPUBLISHED OPINION
 SHANNON D. HATTON,

                       Appellant.

       PER CURIAM — Shannon Hatton was convicted by a jury of first degree

unlawful possession of a firearm, violation of the Uniform Controlled Substances

Act (VUCSA), chapter 69.50 RCW, and physical control while under the

influence. He challenges the firearm conviction, contending that the mandatory

impound and inventory search of his vehicle violated article I, section 7 of the

Washington Constitution. The State concedes that the conviction must be

vacated based on the Washington Supreme Court’s opinion in State v. Villela,

194 Wn.2d 451, 450 P.3d 170 (2019). In response to the State’s concession,

Hatton has withdrawn his sole remaining claim of error based on racial

disproportionality in jury selection.
No. 80447-2-I/2


       We accept the State’s concession. We affirm Hatton’s VUCSA and

physical control convictions. We dismiss the firearm conviction and remand to

the trial court for resentencing.



                                    FOR THE COURT:




                                        2